 Case 1:19-cr-00059-LO Document 100-1 Filed 12/11/19 Page 1 of 1 PageID# 800



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )     Criminal No. 1:19cr59
                                                 )
DANIEL EVERETTE HALE                             )

                                    ORDER TO UNSEAL

        WHEREAS, on November 27, 2019, this Court issued an order resolving several

outstanding motions (Dkt. 97);

        WHEREAS, on December 3, 2019, this Court issued another order resolving an

additional outstanding motion (Dkt. 98);

        WHEREAS, the United States has now moved to unseal those documents on the grounds

and the defendant does not oppose that motion;

        WHEREAS, there is no longer any compelling government interest in keeping the orders

under seal;

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED, and DECREED that the Orders

issued by this Court in this case on November 27, 2019 (Dkt. 97) and December 3, 2019 (DKt.

98) be and hereby are unsealed.

                                                     ___________________________________
Date:
